DETAILED ACTION
This non-final Office action is in response to Applicant’s patent application filed on 6/27/2019, which claims priority to US provisional application 62/690470 filed on 6/27/2018 and US provisional application 62/760770 filed on 11/13/2018. An action on the merits follows. 
Claim(s) 1-25 is/are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Election
Restriction to one of the following inventions is required under 35 U.S.C. 121: Applicant's election with traverse of Group I (claims 1-11) in the reply filed on 6/1/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden since the apparatus claims (group I) and method claims (Group II) are similar in scope and therefore there is no search burden.  This is not found persuasive because apparatus can be used with a different process (as noted in the restriction requirement).  Furthermore, the two distinct claim sets (group I and group II) are classified in different classes and subclasses and therefore are examined by different art unit and require different search strategies as well as other reasons as noted in restriction requirement section 6a-e.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) is/are objected to because of the following informalities: 
In claim 1, “an associated cap and associated container” should recite “an associated cap and an associated container”.
In claim 4, “turning number” should recite “turning member”.
Appropriate correction(s) is/are required. No new matter should be added.
Allowable Subject Matter
Claim(s) 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record, in combination with other limitations of the claim, is silent on “at least one helical protrusion is dimensioned to selectively engage an associated hinge extending outwardly from the associated container assembly and thereby rotate the associated container assembly via the associated hinge between the passage inlet and the passage outlet”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Regarding claim 10, the prior art of record, in combination with other limitations of the claim, is silent on “a vibrator for imparting vibrations to the housing wall”. Furthermore, it would not have been obvious to one of ordinary skill in the art to add/modify such a configuration. Therefore, the prior art, taken alone or in combination, fails to read on the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6-8 and 11 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20050022469 of Fresnel (henceforth Fresnel) in view of USPGP# 20140053515 of Koolhaas et al. (henceforth Koolhaas).
Regarding claim 1, Fresnel teaches an apparatus (Fresnel: 100) for shrink wrapping associated sleeves (Fresnel: 11) on an associated container assembly (Fresnel: 10) that includes an associated cap (Fresnel: see top of 10 in fig. 1) and associated container (Fresnel: see bottom of 10 in fig. 1), the apparatus comprising: 
a housing (Fresnel: 105, 130, 140) having a wall (Fresnel: 131, 13, 140) forming a passage (Fresnel: 139, see fig. 4) dimensioned to receive the associated container assembly and associated Fresnel: see annotated fig. 4) and an outlet (Fresnel: see annotated fig. 4) spaced therefrom, and the inlet is located vertically above the outlet such that the associated container assembly and associated sleeve move from the inlet toward the outlet (Fresnel: please note that above and below are relative terms; therefore from the top perspective the inlet is located vertically above the outlet); and 
Fresnel uses hot air to heat shrink the sleeve and therefore is silent on a steam path that communicates with the passage to provide steam from an associated steam source to at least a portion of the passage in order to shrink wrap the associated sleeve on the associated container assembly.  
However, steam shrinking was known in the art at the time of filing of the invention.  Koolhaas teaches an apparatus (Koolhaas: 1) for shrink wrapping associated sleeves (Koolhaas: 3) on an associated container assembly (Koolhaas: 2) comprising an inlet (Koolhaas: 10a) and an outlet (Koolhaas: 10b), a steam path (Koolhaas: 13a-d) that communicates with the passage to provide steam from an associated steam source (Koolhaas: 12, para 0043) to at least a portion of the passage in order to shrink wrap the associated sleeve on the associated container assembly (Koolhaas: para 0045-0049).  
Because both Fresnel and Koolhaas teach heat sources for heat shrinking sleeves onto container assemblies, it would have been obvious to one skilled in the art to substitute one heat source (hot air of Fresnel) for the other (steam of Koolhaas) to achieve the predictable result of reliably heat shrinking sleeves onto bottle assemblies. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

    PNG
    media_image1.png
    436
    780
    media_image1.png
    Greyscale

Regarding claim 2, as shown in claim 1, the combination of Fresnel and Koolhaas teaches wherein the housing includes a turning member (Fresnel: 105) that rotates the associated container assembly as the associated container assembly passes through the passage (Fresnel: para 0050).  
Regarding claim 3, as shown in claim 2, the combination of Fresnel and Koolhaas teaches wherein the turning member includes at least one helical protrusion (Fresnel: 105.2) that extends from the housing into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 4, as shown in claim 2, the combination of Fresnel and Koolhaas wherein the turning number includes multiple, helical protrusions (Fresnel: 105.2) that extend from the housing wall into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 6, as shown in claim 1, the combination of Fresnel and Koolhaas wherein the housing includes at least one protrusion (Fresnel: 105.2) that extends from the housing into the passage and prevents the associated container assembly from contacting the housing wall (Fresnel: para 0053 and see figs. 5a-d).  
Regarding claim 7, as shown in claim 1, the combination of Fresnel and Koolhaas wherein the steam path includes a steam inlet (Koolhaas: 13a-d, (hot air inlets 134 of Fresnel)) that communicates with a chamber (Koolhaas: 10, Fresnel: 130) in the housing wall that surrounds a perimeter portion (Fresnel: inner perimeter of 130 that forms part of the passage) of the passage between the passage inlet and the passage outlet.  
Regarding claim 8, as shown in claim 7, the combination of Fresnel and Koolhaas wherein the steam path includes multiple, spaced apart steam outlets (Koolhaas: 13a-d, (hot air inlets 134 of Fresnel)) that communicate with the chamber and extend through the housing wall to the passage.  
Regarding claim 11, as shown in claim 1, the combination of Fresnel and Koolhaas is silent on wherein the housing is constructed from a polymer material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the housing out of a polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a 
Claim/s 9 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over USPGP# 20050022469 of Fresnel (henceforth Fresnel) in view of USPGP# 20140053515 of Koolhaas et al. (henceforth Koolhaas) and in further view of USPGP# 20150040520 of Landolt et al. (henceforth Landolt).
Regarding claim 9, as shown in claim 1, the combination of Fresnel and Koolhaas is silent on a collector adjacent the passage outlet that directs condensate from the steam to a recirculation line that communicates with the associated steam source.  
However, Landolt an apparatus (Landolt: 1) for heat shrinking using steam comprising a steam source (Landolt: 30) a steam path/inlet (Landolt: 13) a housing (Landolt: top outer structure of 3) having an inlet (Landolt: 14f) and an outlet (Landolt: 14a) and a passage (Landolt: path between 14f to 14a) in between the inlet and the outlet, wherein the apparatus further comprises a collector (Landolt: 20, 21, 22 para 0090) adjacent the passage outlet that directs condensate from the steam to a recirculation line (Landolt: 16) that communicates with the associated steam source (Landolt: 30, para 0039)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the combination of Fresnel and Koolhaas with the addition of a recirculation system as taught by Landolt in order to allow steam energy and water to be continuously reused thus reducing energy and water wastage (Landolt: para 0014). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 4016706 of Braker teaches an apparatus (Braker: fig. 1) for shrink wrapping associated sleeves (Braker: 16) on an associated container assembly (Braker: 11), the apparatus comprising: a passage (Braker: passage from 10 to 59 as shown in fig. 1) dimensioned to receive the associated container assembly and associated sleeve, the passage having an inlet (Braker: 10) and an outlet (Braker: 59) spaced therefrom, and the inlet is located vertically above the outlet such that the associated container assembly and associated sleeve Braker: c. 8 l. 5-11) and a turning member (Braker: 14 (see revolving arrow on top of 14 in fig. 4-5)) with multiple protrusions (Braker: see fig. 4-5).  Therefore, claims 1-4, 6-9 and 11 can also be rejected using Braker in view of Koolhaas and Landolt in a similar manner as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731